Citation Nr: 0823826	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-22 093	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for a neck injury, 
secondary to a head injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran also sought, and was denied, service connection 
for a chin injury, to include trauma to lower jaw and teeth 
in December 2006.  The veteran originally disagreed with the 
denial of service connection for this issue in January 2007.

The veteran was issued a statement of the case (SOC) that 
included the issue of service connection for a chin injury, 
to include trauma to lower jaw and teeth in June 2007.  The 
veteran submitted his substantive appeal in this case in July 
2007.  He limited his appeal to the two issues identified on 
appeal and did not include the chin injury issue.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1966 to July 1968.

2.  On June 27, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died in April 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received notice of the veteran's death from the RO 
in St. Petersburg in June 2008.  The veteran's death was 
reported to the RO, via a Report of Contact, dated April 28, 
2008.  The veteran was reported to have died in April 2008.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


